DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer Pujadas (Hereinafter “Mayer”; US 2012/0119961; Cited in PTO-892 Part of Paper No. 20210316) in view of Muench et al. (US Patent No. 9,419,333).
	Regarding claim 1, Mayer discloses a radome (10) for vehicles (Fig. 1 radome 10), comprising 
	a substrate (18) formed of a radio transmissive resin (Fig. 2 substrate (18); paragraph [0038] see base body 18 …molded of a transparent or nontransparent resin having low radio transmission loss or a resin resulting in low dielectric loss), 
	the substrate (18) having a proximal face and a distal face (paragraph [0038]; e g.., base body 18 having a proximal face and a distal face) and 
	a decoration layer (20) applied to the proximal face (Fig. 2 layer 20), 

	wherein the radome is configured to protect a radar device (paragraph [0027]; e.g., Radomes cover microwave antennas to protect the antennas from rain, ice, wind and other environmental conditions and are also provided to conceal the antennas form view). 
	Mayer fails to specifically discloses wherein the at least one oxide includes oxygen and another component.
	However, Muench discloses a radome including stack walls formed by a ceramic matrix composites (CMC) and capping layers deposited on surfaces to construct walls of radome (Abstract; Col. 6 lines 30-32). The capping layer comprises a oxide (Col. 2 line 1); the oxide includes oxygen and another component (Col. 7 lines 25-28; e.g., capping layer 306 includes cordierite, which is magnesium aluminum silicate (2MgO.2Al2O3.5SiO2) or in some cased magnesium iron aluminum cyclo-silicate ((Mg,Fe) 2Al4Si5O18)).
	Therefore, taking the teachings of Mayer in combination of Muench as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant 
	Regarding claim 2, Mayer in combination with Muench disclose the radome (10) for vehicles according to claim 1, wherein said oxide(s) include Titanium (Ti), Vanadium (V), Chromium (Cr), Manganese (Mn), Zirconium (Zr), Niobium (Nb), Molybdenum (Mo), Hafnium (Hf), Tantalum (Ta), Tungsten (W), Iridium (Ir), Nickel (Ni), Platinum (Pt), Silver (Ag), Silicon (Si), Indium (In), Thallium (Tl), Gallium (Ga) and/or Aluminium (Al) (Mayer: paragraph [0033]; e.g.., The high conductivity of metals like indium or tin, combined). 
	Regarding claim 3, Mayer in combination with Muench disclose the radome (10) for vehicles according to claim 1, wherein said metalloid or the metalloids of the alloy are selected from Silicon, Boron, Germanium, Arsenic, Antimony and/or Tellurium (Mayer: paragraph [0045];e .g., the metalloids group in the periodic table, such as silicon).  
	Regarding claim 4, Mayer in combination with Muench disclose the radome (10) for vehicles according to claim 1, further including a radio transmissive resin layer (22) overlying the decoration layer (20) (Mayer: paragraph [0041]; e.g., a transparent resin layer 22 which overlies the decoration layer 20). 
	Regarding claim 5, Mayer in combination with Muench disclose the radome (10) for vehicles according to claim 4, wherein the resin layer (22) includes a decoration ink overlay (Mayer: paragraph [0041]; e.g., a decorative ink overlay complementing the ornamental appearance of the decoration layer 20). 
	Regarding claim 6, Mayer in combination with Muench disclose the radome (10) for vehicles according to claim 1, wherein the metalloid or metalloid alloy combined with said oxide(s) is deposited on the surface of the proximal face by means of PVD magnetron sputtering 
	Regarding claim 7, Mayer in combination with Muench disclose vehicle (14) including a radome (10) according to claim 1, including a front grill assembly (12) (Mayer: Fig. 1 grill 12), 
	the radome (10) being positioned within the grill assembly (12) (Mayer: Fig. 1 references 10 and 12), 
	the vehicle (14) further including a radar antenna (16) positioned behind and in registration with the radome (10) (Mayer: paragraph [0024]; e.g., a decorative radome constructed in accordance with and embodying the invention positioned within a grill assembly and a radar antenna positioned behind the radome). 
	Regarding claim 8, Mayer in combination with Muench disclose vehicle (14) including a radome (10) according to claim 7, wherein said oxide(s) include Titanium (Ti), Vanadium (V), Chromium (Cr), Manganese (Mn), Zirconium (Zr), Niobium (Nb), Molybdenum (Mo), Hafnium (Hf), Tantalum (Ta), Tungsten (W), Iridium (Ir), Nickel (Ni), Platinum (Pt), Silver (Ag), Silicon (Si), Indium (In), Thallium (Tl), Gallium (Ga), and/or Aluminum (Al) (Mayer: paragraph [0033]; e.g.., The high conductivity of metals like indium or tin, combined) and (Mayer: paragraph [0045] see silicon). 
	Regarding claim 9, Mayer in combination with Muench disclose vehicle (14) including a radome (10) according to claim 7, wherein said metalloid or the metalloids of the alloy are selected from Silicon, Boron, Germanium, Arsenic, Antimony and/or Tellurium (Mayer: paragraph [0045] see silicon and germanium). 
	Regarding claim 10, Mayer in combination with Muench disclose vehicle (14) including a radome (10) according to claim 7, further including a radio transmissive resin layer (22) 
	Regarding claim 11, Mayer in combination with Muench disclose vehicle (14) including a radome (10) according to claim 10, wherein the radio transmissive resin layer (22) includes a decoration ink overlay (Mayer: paragraph [0041]; e.g., a decorative ink overlay complementing the ornamental appearance of the decoration layer 20). 
	Regarding claim 12, Mayer in combination with Muench disclose vehicle (14) including a radome (10) according to claim 17, wherein the metalloid or metalloid alloy combined with said oxide(s) is deposited on the surface of the proximal face by means of PVD magnetron sputtering (Mayer: paragraph [0047]; e.g., germanium and/or germanium alloy and strata of another metalloid, such as silicon, also applied by sputtering deposition). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648